Citation Nr: 1228998	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  04-28 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether an overpayment of Department of Veterans Affairs educational assistance benefits in the amount of $10,695.60 was validly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1988 to August 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) and a September 2009 Board decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that a remand is warranted to ensure that the record is complete before reissuance of a decision upon the Veteran's claim.

The overpayment at issue in the present appeal, $10,695.60, was created as a result of a fraud scheme at Ramon Magsaysay Technological University (RMTU) in the Philippines.  Following two VA Education Compliance Surveys, a field investigation by two VA Educational Compliance Survey Specialists (ECSSs), and an investigation by VA's Office of Inspector General (OIG), VA concluded that sixty veterans, including the one that is the subject of this appeal, were not regularly attending classes, but were instead receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors.

As set forth in the September 2009 Board decision, the current record contains summaries of the Education Compliance Surveys conducted in October 2002 and February 2003.  The record also contains a February 2004 memorandum report from OIG explaining the situation at RMTU and statements from various RMTU instructors.  The Board found that the overpayment of education benefits to the Veteran was properly calculated based upon review of the documentation from the aforementioned sources outlining the general participation of the veteran student body at RMTU in a scheme to collect education benefits without attending class, of which the Veteran in this case was verified to have been a member.  Particular attention was given to the credible testimony of RMTU faculty and non-veteran students as to the gross lack of academic participation of the identified student members.

The Court has since held in its December 2011 Memorandum Decision that the Board did not provide an adequate statement of reasons and bases to support its finding that the Veteran took part in a scheme to defraud VA, holding that the Board did not base its conclusion of fraudulent practices upon evidence specific to the Veteran. 

The VA Education Compliance Surveys and OIG report are clearly of probative value in the Board's adjudication.  There is not, however, substantial evidence specific to the Veteran that will permit a full and complete evaluation of the propriety of the creation of the overpayment.  Additionally, records relevant to the RO determination of the overpayment are not currently associated with the claims file.  This includes records related to the Veteran's initial claim for educational assistance benefits, any documents submitted in support of that claim, the decision granting educational assistance benefits, the determination of the overpayment, and the documents perfecting the Veteran's appeal of that determination.  The Board thus finds that a remand is necessary to obtain additional information and evidence associated with the above-referenced educational surveys and investigations that might contain information specific to the Veteran.  Additionally, the RO must obtain records relevant to its original determinations regarding the granting of benefits and the creation of the overpayment and all documents related to the issue on appeal.  If there is an educational assistance benefits claims folder, it should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Undertake reasonable efforts to obtain any information and evidence associated with the October 2002 and February 2003 Educational Compliance Surveys, including any information that pertains specifically to the Veteran such as interviews or RMTU records.  Any efforts to obtain these records, including any responses from those from whom the records are sought, should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.

2.  Undertake reasonable efforts to obtain any information and evidence associated with the VA's OIG investigation, as summarized in a February 2004 report, including any information that pertains specifically to the Veteran such as interviews and RMTU records.  Any efforts to obtain these records, including any responses from those from whom the records are sought, should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.

3.  Obtain and associate with the claims file all documents related to the Veteran's initial claim for, and grant of, educational assistance benefits.  Additionally, obtain and associated with the claims file all documents related to the appeal of the determination of an overpayment, to include the initial decision, the Veteran's notice of disagreement, the statement of the case, and the substantive appeal.  If an educational assistance benefits folder is in existence, it must be obtained and associated with the claims file.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



